Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 1 of 31 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


REALTIME DATA LLC d/b/a IXO,

       Plaintiff,                                  C.A. No.

                v.                                 JURY TRIAL DEMANDED
EGNYTE, INC.,

       Defendant.

   COMPLAINT FOR PATENT INFRINGEMENT AGAINST EGNYTE, INC.

       This is an action for patent infringement arising under the Patent Laws of the United

States of America, 35 U.S.C. § 1 et seq. in which Plaintiff Realtime Data LLC d/b/a IXO

(“Plaintiff,” “Realtime,” or “IXO”) makes the following allegations against Defendants

Egnyte, Inc. (“Egnyte” or “Defendant”):

                                         PARTIES

       1.      Realtime is a limited liability company organized under the laws of the State

of New York. Realtime principal place of business is at 81 Main Street, Suite 209, White

Plains, NY 10601. Since the 1990s, Realtime has researched and developed specific

solutions for data compression, including, for example, those that increase the speeds at

which data can be stored and accessed. As recognition of its innovations rooted in this

technological field, Realtime has been awarded over 50 United States patents. Realtime

has licensed patents in this portfolio to many of the world’s leading technology companies.

The patents-in-suit relate to Realtime’s development of advanced systems and methods for

fast and efficient data compression using numerous innovative compression techniques

based on, for example, particular attributes of the data.



                                              1
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 2 of 31 PageID #: 2




        2.      On information and belief, Egnyte is a Delaware corporation with its

principal place of business at 1350 W. Middlefield Road, Mountain View, CA 94043.

Egnyte can be served through its registered agent, Incorporating Services, Ltd. 3500 S.

DuPont Highway, Dover, Delaware 19901.

                             JURISDICTION AND VENUE

        3.      This action arises under the patent laws of the United States, Title 35 of the

United States Code. This Court has original subject matter jurisdiction pursuant to 28

U.S.C. §§ 1331 and 1338(a).

        4.      This Court has personal jurisdiction over Defendant Egnyte in this action

because Egnyte is incorporated in Delaware and has committed acts within the District of

Delaware giving rise to this action and has established minimum contacts with this forum

such that the exercise of jurisdiction over Egnyte would not offend traditional notions of

fair play and substantial justice. Egnyte, directly and through subsidiaries or intermediaries,

has committed and continues to commit acts of infringement in this District by, among

other things, offering to sell and selling products and/or services that infringe the asserted

patents.

        5.      Venue is proper in this district under 28 U.S.C. § 1400(b).             Upon

information and belief, Egnyte is incorporated in Delaware, has transacted business in the

District of Delaware, and has committed acts of direct and indirect infringement in the

District of Delaware.

                                COUNT I
                  INFRINGEMENT OF U.S. PATENT NO. 9,054,728

        6.      Plaintiff realleges and incorporates by reference paragraphs 1-5 above, as if

fully set forth herein.



                                              2
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 3 of 31 PageID #: 3




       7.      Plaintiff Realtime is the owner by assignment of United States Patent No.

9,054,728 (“the ’728 Patent”) entitled “Data compression systems and methods.” The ’728

Patent was duly and legally issued by the United States Patent and Trademark Office on

June 9, 2015. A true and correct copy of the ’728 Patent is included as Exhibit A.

       8.      On information and belief, Egnyte has offered for sale, sold and/or imported

into the United States Egnyte products and services that infringe the ’728 Patent, and

continues to do so. By way of illustrative example, these infringing products and services

include, without limitation, Egnyte’s cloud storage solutions, including, without limitation,

HybridCloud, Egnyte’s POP centers, Egnyte’s cloud file-server solutions for ReadyNAS

Pro and AMAG, and the system hardware on which they operate, and all versions and

variations thereof since the issuance of the ’728 Patent (the “Accused Instrumentalities”).

       9.      On information and belief, Egnyte has directly infringed and continues to

infringe the ’728 Patent, for example, by making, selling, offering for sale, and/or

importing the Accused Instrumentalities, and through its own use and testing of the

Accused Instrumentalities, which constitute systems for compressing data claimed by

Claim 1 of the ’728 Patent, comprising: a processor; one or more content dependent data

compression encoders; and a single data compression encoder; wherein the processor is

configured: to analyze data within a data block to identify one or more parameters or

attributes of the data wherein the analyzing of the data within the data block to identify the

one or more parameters or attributes of the data excludes analyzing based solely on a

descriptor that is indicative of the one or more parameters or attributes of the data within

the data block; to perform content dependent data compression with the one or more

content dependent data compression encoders if the one or more parameters or attributes




                                              3
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 4 of 31 PageID #: 4




of the data are identified; and to perform data compression with the single data compression

encoder, if the one or more parameters or attributes of the data are not identified. Upon

information and belief, Egnyte uses the Accused Instrumentalities, which are infringing

systems, for its own internal non-testing business purposes, while testing the Accused

Instrumentalities, and while providing technical support and repair services for the

Accused Instrumentalities to Egnyte’s customers.

       10.     On information and belief, Egnyte has had knowledge of the ’728 Patent

since at least the filing of the original Complaint in Realtime Data v. Egnyte, Inc., Case No.

17-1750-CFC on December 5, 2017 or shortly thereafter, and on information and belief,

Egnyte knew of the ’728 Patent and knew of its infringement, including by way of the

filing of that Complaint. Moreover, based on a stipulation filed in that case (D.I. 50) this

action is “afforded for the purposes of damages” a filing date of December 5, 2017.

       11.     Egnyte’s affirmative acts of making, using, selling, offering for sale, and/or

importing the Accused Instrumentalities have induced and continue to induce users of the

Accused Instrumentalities to use the Accused Instrumentalities in their normal and

customary way on compatible systems to infringe Claim 1 of the ’728 Patent, knowing that

when the Accused Instrumentalities are used in their ordinary and customary manner with

such compatible systems, such systems constitute infringing systems for compressing data

comprising; a processor; one or more content dependent data compression encoders; and a

single data compression encoder; wherein the processor is configured: to analyze data

within a data block to identify one or more parameters or attributes of the data wherein the

analyzing of the data within the data block to identify the one or more parameters or

attributes of the data excludes analyzing based solely on a descriptor that is indicative of




                                              4
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 5 of 31 PageID #: 5




the one or more parameters or attributes of the data within the data block; to perform

content dependent data compression with the one or more content dependent data

compression encoders if the one or more parameters or attributes of the data are identified;

and to perform data compression with the single data compression encoder, if the one or

more parameters or attributes of the data are not identified. For example, Egnyte explains

to customers the benefits of using the Accused Instrumentalities: “These centers offer the

latest network technologies (i.e., compression and network deduplication) to circumvent

network bandwidth constraints and enhance the transfer speeds for this branch office

location.”   See, e.g., https://www.egnyte.com/global-network-acceleration.html.        For

similar reasons, Egnyte also induces its customers to use the Accused Instrumentalities to

infringe other claims of the ’728 Patent. Egnyte specifically intended and was aware that

the normal and customary use of the Accused Instrumentalities on compatible systems

would infringe the ’728 Patent.      Egnyte performed the acts that constitute induced

infringement, and would induce actual infringement, with the knowledge of the ’728 Patent

and with the knowledge, or willful blindness to the probability, that the induced acts would

constitute infringement. On information and belief, Egnyte engaged in such inducement

to promote the sales of the Accused Instrumentalities, e.g., through Egnyte’s user manuals,

product support, marketing materials, and training materials to actively induce the users of

the accused products to infringe the ’728 Patent. Accordingly, Egnyte has induced and

continues to induce end users of the accused products to use the accused products in their

ordinary and customary way with compatible systems to make and/or use systems

infringing the ’728 Patent, knowing that such use of the Accused Instrumentalities with

compatible systems will result in infringement of the ’728 Patent.




                                             5
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 6 of 31 PageID #: 6




          12.   The Accused Instrumentalities include a system for compressing data,

comprising a processor. For example, the Egnyte products and services include servers

with processors and equipment that operates with Egnyte’s storage infrastructure includes

processors.       See,    e.g.,     https://helpdesk.egnyte.com/hc/en-us/articles/203250804-

Supported-NETGEAR-ReadyNAS-Hardware.

          13.   The Accused Instrumentalities include a system for compressing data,

comprising one or more content dependent data compression encoders. For example, the

Accused Instrumentalities perform block-level deduplication, which is a content dependent

data   compression       encoder.       See,     e.g.,     https://www.egnyte.com/global-network-

acceleration.html (“These centers offer the latest network technologies (i.e., compression

and network deduplication) to circumvent network bandwidth constraints and enhance the

transfer        speeds            for          this          branch       office            location.”);

https://www.egnyte.com/blog/2012/05/egnyte-in-the-news-netgear-readydata-unified-

storage-aimed-at-smbs/ (“The family offers a healthy array of features including thin

provisioning, compression and deduplication of block (storage area network, or SAN) and

file (network-attached storage, or NAS) data, while also allowing users to leverage thin

provisioning in virtual environments, replicate files and databases to off-site locations and

recover         data        with               unlimited         point-in-time         snapshots.”);

https://www.egnyte.com/blog/2011/04/egnyte-in-news-3/                 (“AMAG       stores     about   6

terabytes of data in the Egnyte cloud, which, after compression and data deduplication,

amounts to about 2.5 TB of S3 storage”). Performing deduplication results in compression

by representing data with fewer bits.




                                                      6
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 7 of 31 PageID #: 7




          14.       The Accused Instrumentalities comprise a single data compression encoder.

See, e.g., https://www.egnyte.com/global-network-acceleration.html (“These centers offer

the        latest          network          technologies           (i.e.,      compression             …”);

https://www.egnyte.com/blog/2012/05/egnyte-in-the-news-netgear-readydata-unified-

storage-aimed-at-smbs/ (“The family offers a healthy array of features including …

compression … .”); https://www.egnyte.com/blog/2011/04/egnyte-in-news-3/ (“AMAG

stores about 6 terabytes of data in the Egnyte cloud, which, after compression and data

deduplication, amounts to about 2.5 TB of S3 storage”).

          15.       The Accused Instrumentalities analyze data within a data block to identify

one or more parameters or attributes of the data, for example, whether the data is

duplicative of data previously transmitted and/or stored, where the analysis does not rely

only   on       the    descriptor.         See,     e.g.,     https://www.egnyte.com/global-network-

acceleration.html (“These centers offer the latest network technologies (i.e., compression

and network deduplication) to circumvent network bandwidth constraints and enhance the

transfer            speeds           for          this          branch         office            location.”);

https://www.egnyte.com/blog/2012/05/egnyte-in-the-news-netgear-readydata-unified-

storage-aimed-at-smbs/ (“The family offers a healthy array of features including thin

provisioning, compression and deduplication of block (storage area network, or SAN) and

file (network-attached storage, or NAS) data, while also allowing users to leverage thin

provisioning in virtual environments, replicate files and databases to off-site locations and

recover             data       with               unlimited         point-in-time           snapshots.”);

https://www.egnyte.com/blog/2011/04/egnyte-in-news-3/                       (“AMAG      stores     about   6




                                                         7
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 8 of 31 PageID #: 8




terabytes of data in the Egnyte cloud, which, after compression and data deduplication,

amounts to about 2.5 TB of S3 storage”).

          16.   The    Accused     Instrumentalities   perform     content   dependent      data

compression with the one or more content dependent data compression encoders if the one

or more parameters or attributes of the data are identified.                          See, e.g.,

https://www.egnyte.com/global-network-acceleration.html (“These centers offer the latest

network technologies (i.e., compression and network deduplication) to circumvent network

bandwidth constraints and enhance the transfer speeds for this branch office location.”);

https://www.egnyte.com/blog/2012/05/egnyte-in-the-news-netgear-readydata-unified-

storage-aimed-at-smbs/ (“The family offers a healthy array of features including thin

provisioning, compression and deduplication of block (storage area network, or SAN) and

file (network-attached storage, or NAS) data, while also allowing users to leverage thin

provisioning in virtual environments, replicate files and databases to off-site locations and

recover         data        with         unlimited        point-in-time          snapshots.”);

https://www.egnyte.com/blog/2011/04/egnyte-in-news-3/         (“AMAG         stores    about   6

terabytes of data in the Egnyte cloud, which, after compression and data deduplication,

amounts to about 2.5 TB of S3 storage”).

          17.   The Accused Instrumentalities perform data compression with the single

data compression encoder, if the one or more parameters or attributes of the data are not

identified. See, e.g., https://www.egnyte.com/global-network-acceleration.html (“These

centers     offer   the   latest   network     technologies      (i.e.,   compression      …”);

https://www.egnyte.com/blog/2012/05/egnyte-in-the-news-netgear-readydata-unified-

storage-aimed-at-smbs/ (“The family offers a healthy array of features including …




                                              8
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 9 of 31 PageID #: 9




compression … .”); https://www.egnyte.com/blog/2011/04/egnyte-in-news-3/ (“AMAG

stores about 6 terabytes of data in the Egnyte cloud, which, after compression and data

deduplication, amounts to about 2.5 TB of S3 storage”).

          18.   Egnyte also infringes other claims of the ’728 Patent, directly and through

inducing infringement and contributory infringement, for similar reasons as explained

above with respect to Claim 1 of the ’728 Patent.

          19.   On information and belief, use of the Accused Instrumentalities in their

ordinary and customary fashion results in infringement of the methods claimed by the ’728

Patent.

          20.   By making, using, offering for sale, selling and/or importing into the United

States the Accused Instrumentalities, and touting the benefits of using the Accused

Instrumentalities’ compression features, Egnyte has injured Realtime and is liable to

Realtime for infringement of the ’728 Patent pursuant to 35 U.S.C. § 271.

          21.   As a result of Egnyte’s infringement of the ’728 Patent, Plaintiff Realtime

is entitled to monetary damages in an amount adequate to compensate for Egnyte’s

infringement, but in no event less than a reasonable royalty for the use made of the

invention by Egnyte, together with interest and costs as fixed by the Court.

                                 COUNT II
                   INFRINGEMENT OF U.S. PATENT NO. 9,667,751

          22.   Plaintiff realleges and incorporates by reference paragraphs 1-21 above, as

if fully set forth herein.

          23.   Plaintiff Realtime is the owner by assignment of United States Patent No.

9,667,751 (“the ’751 Patent”) entitled “Data feed acceleration.” The ’751 Patent was duly




                                              9
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 10 of 31 PageID #: 10




 and legally issued by the United States Patent and Trademark Office on May 30, 2017. A

 true and correct copy of the ’751 Patent is included as Exhibit B.

        24.     On information and belief, Egnyte has offered for sale, sold and/or imported

 into the United States Egnyte products and services that infringe the ’751 Patent, and

 continues to do so. By way of illustrative example, these infringing products and services

 include, without limitation, Egnyte’s cloud storage solutions, including, without limitation,

 HybridCloud, Egnyte’s POP centers, Egnyte’s cloud file-server solutions for ReadyNAS

 Pro and AMAG, and the system hardware on which they operate, and all versions and

 variations thereof since the issuance of the ’751 Patent (the “Accused Instrumentalities”).

        25.     On information and belief, Egnyte has directly infringed and continues to

 infringe the ’751 Patent, for example, through its own use and testing of the Accused

 Instrumentalities, which in the ordinary course of their operation form a system for

 compressing data claimed by Claim 25 of the ’751 Patent, including: a data server

 implemented on one or more processors and one or more memory systems; the data server

 configured to analyze content of a data block to identify a parameter, attribute, or value of

 the data block that excludes analysis based solely on reading a descriptor; the data server

 configured to select an encoder associated with the identified parameter, attribute, or value;

 the data server configured to compress data in the data block with the selected encoder to

 produce a compressed data block, wherein the compression utilizes a state machine; and

 the data server configured to store the compressed data block; wherein the time of the

 compressing the data block and the storing the compressed data block is less than the time

 of storing the data block in uncompressed form. Upon information and belief, Egnyte uses

 the Accused Instrumentalities, which are infringing systems, for its own internal non-




                                              10
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 11 of 31 PageID #: 11




 testing business purposes, while testing the Accused Instrumentalities, and while providing

 technical support and repair services for the Accused Instrumentalities to Egnyte’s

 customers.

        26.     On information and belief, Egnyte has had knowledge of the ’751 Patent

 since at least the filing of the original Complaint in Realtime Data v. Egnyte, Inc., Case No.

 17-1750-CFC on December 5, 2017 or shortly thereafter, and on information and belief,

 Egnyte knew of the ’751 Patent and knew of its infringement, including by way of the

 filing of that Complaint. Moreover, based on a stipulation filed in that case (D.I. 50) this

 action is “afforded for the purposes of damages” a filing date of December 5, 2017.

        27.     Upon information and belief, Egnyte’s affirmative acts of making, using,

 and selling the Accused Instrumentalities, and providing implementation services and

 technical support to users of the Accused Instrumentalities, have induced and continue to

 induce users of the Accused Instrumentalities to use them in their normal and customary

 way to infringe Claim 25 of the ’751 Patent by making or using a data server implemented

 on one or more processors and one or more memory systems; the data server configured to

 analyze content of a data block to identify a parameter, attribute, or value of the data block

 that excludes analysis based solely on reading a descriptor; the data server configured to

 select an encoder associated with the identified parameter, attribute, or value; the data

 server configured to compress data in the data block with the selected encoder to produce

 a compressed data block, wherein the compression utilizes a state machine; and the data

 server configured to store the compressed data block; wherein the time of the compressing

 the data block and the storing the compressed data block is less than the time of storing the

 data block in uncompressed form. For example, Egnyte explains to customers the benefits




                                              11
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 12 of 31 PageID #: 12




 of using the Accused Instrumentalities: “These centers offer the latest network technologies

 (i.e., compression and network deduplication) to circumvent network bandwidth

 constraints and enhance the transfer speeds for this branch office location.” See, e.g.,

 https://www.egnyte.com/global-network-acceleration.html. For similar reasons, Egnyte

 also induces its customers to use the Accused Instrumentalities to infringe other claims of

 the ’751 Patent. Egnyte specifically intended and was aware that these normal and

 customary activities would infringe the ’751 Patent. Egnyte performed the acts that

 constitute induced infringement, and would induce actual infringement, with the

 knowledge of the ’751 Patent and with the knowledge, or willful blindness to the

 probability, that the induced acts would constitute infringement. On information and belief,

 Egnyte engaged in such inducement to promote the sales of the Accused Instrumentalities.

 Accordingly, Egnyte has induced and continues to induce users of the accused products to

 use the accused products in their ordinary and customary way to infringe the ’751 Patent,

 knowing that such use constitutes infringement of the ’751 Patent.

        28.     The Accused Instrumentalities include a system for compressing data. See,

 e.g., https://www.egnyte.com/global-network-acceleration.html (“These centers offer the

 latest network technologies (i.e., compression and network deduplication) to circumvent

 network bandwidth constraints and enhance the transfer speeds for this branch office

 location.”); https://www.egnyte.com/blog/2012/05/egnyte-in-the-news-netgear-readydata-

 unified-storage-aimed-at-smbs/ (“The family offers a healthy array of features including

 thin provisioning, compression and deduplication of block (storage area network, or SAN)

 and file (network-attached storage, or NAS) data, while also allowing users to leverage thin

 provisioning in virtual environments, replicate files and databases to off-site locations and




                                              12
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 13 of 31 PageID #: 13




 recover            data       with            unlimited            point-in-time          snapshots.”);

 https://www.egnyte.com/blog/2011/04/egnyte-in-news-3/                   (“AMAG        stores     about   6

 terabytes of data in the Egnyte cloud, which, after compression and data deduplication,

 amounts to about 2.5 TB of S3 storage”). Performing deduplication results in compression

 by representing data with fewer bits.

           29.      The Accused Instrumentalities include a data server implemented on one or

 more processors and one or more memory systems. For example, the Egnyte products and

 services include servers with processors and equipment that operates with Egnyte’s storage

 infrastructure includes processors.             See, e.g., https://helpdesk.egnyte.com/hc/en-

 us/articles/203250804-Supported-NETGEAR-ReadyNAS-Hardware.                             The       Accused

 Instrumentalities also use one or more memory systems, including storage media for cloud

 storage.

           30.      The Accused Instrumentalities include a data server configured to analyze

 content of a data block to identify a parameter, attribute, or value of the data block that

 excludes        analysis   based     solely    on        reading    a   descriptor.            See,   e.g.,

 https://www.egnyte.com/global-network-acceleration.html (“These centers offer the latest

 network technologies (i.e., compression and network deduplication) to circumvent network

 bandwidth constraints and enhance the transfer speeds for this branch office location.”);

 https://www.egnyte.com/blog/2012/05/egnyte-in-the-news-netgear-readydata-unified-

 storage-aimed-at-smbs/ (“The family offers a healthy array of features including thin

 provisioning, compression and deduplication of block (storage area network, or SAN) and

 file (network-attached storage, or NAS) data, while also allowing users to leverage thin

 provisioning in virtual environments, replicate files and databases to off-site locations and




                                                     13
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 14 of 31 PageID #: 14




 recover         data       with         unlimited         point-in-time        snapshots.”);

 https://www.egnyte.com/blog/2011/04/egnyte-in-news-3/         (“AMAG      stores   about   6

 terabytes of data in the Egnyte cloud, which, after compression and data deduplication,

 amounts to about 2.5 TB of S3 storage”). Performing deduplication results in compression

 by representing data with fewer bits.

           31.   The Accused Instrumentalities include a data server configured to select an

 encoder associated with the identified parameter, attribute, or value. For example, the

 Accused Instrumentalities select between deduplication or other compression. See, e.g.,

 https://www.egnyte.com/global-network-acceleration.html (“These centers offer the latest

 network technologies (i.e., compression and network deduplication) to circumvent network

 bandwidth constraints and enhance the transfer speeds for this branch office location.”);

 https://www.egnyte.com/blog/2012/05/egnyte-in-the-news-netgear-readydata-unified-

 storage-aimed-at-smbs/ (“The family offers a healthy array of features including thin

 provisioning, compression and deduplication of block (storage area network, or SAN) and

 file (network-attached storage, or NAS) data, while also allowing users to leverage thin

 provisioning in virtual environments, replicate files and databases to off-site locations and

 recover         data       with         unlimited         point-in-time        snapshots.”);

 https://www.egnyte.com/blog/2011/04/egnyte-in-news-3/         (“AMAG      stores   about   6

 terabytes of data in the Egnyte cloud, which, after compression and data deduplication,

 amounts to about 2.5 TB of S3 storage”). Performing deduplication results in compression

 by representing data with fewer bits.

           32.   The Accused Instrumentalities include a data server configured to compress

 data in the data block with the selected encoder to produce a compressed data block,




                                              14
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 15 of 31 PageID #: 15




 wherein       the     compression     utilizes        a   state       machine.        See,    e.g.,

 https://www.egnyte.com/global-network-acceleration.html (“These centers offer the latest

 network technologies (i.e., compression …”); https://www.egnyte.com/blog/2012/05/

 egnyte-in-the-news-netgear-readydata-unified-storage-aimed-at-smbs/ (“The family offers

 a    healthy        array    of   features       including        …     compression       …       .”);

 https://www.egnyte.com/blog/2011/04/egnyte-in-news-3/                 (“AMAG     stores   about     6

 terabytes of data in the Egnyte cloud, which, after compression and data deduplication,

 amounts to about 2.5 TB of S3 storage”).

         33.     The Accused Instrumentalities include a data server configured to store the

 compressed data block. For example, the Accused Instrumentalities have storage media

 for cloud storage. Also, compressed data blocks are stored temporarily in volatile memory

 when they are created.

         34.     The time of the compressing the data block and the storing the compressed

 data block in the Accused Instrumentalities is less than the time of storing the data block

 in uncompressed form. Due to the data reduction and acceleration features of the specific

 compression algorithms used, the time of the compressing the data block and the storing

 the compressed data block is less than the time of storing the data block in uncompressed

 form.     See, e.g., https://www.egnyte.com/global-network-acceleration.html (“These

 centers offer the latest network technologies (i.e., compression and network deduplication)

 to circumvent network bandwidth constraints and enhance the transfer speeds for this

 branch office location.”).




                                                  15
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 16 of 31 PageID #: 16




           35.   On information and belief, Egnyte also infringes, directly and through

 induced infringement, and continues to infringe other claims of the ’751 Patent, for similar

 reasons as explained above with respect to Claim 25 of the ’751 Patent.

           36.   On information and belief, use of the Accused Instrumentalities in their

 ordinary and customary fashion results in infringement of the methods claimed by the ’751

 Patent.

           37.   By making, using, offering for sale, selling and/or importing into the United

 States the Accused Instrumentalities, and touting the benefits of using the Accused

 Instrumentalities’ compression features, Egnyte has injured Realtime and is liable to

 Realtime for infringement of the ’751 Patent pursuant to 35 U.S.C. § 271.

           38.   As a result of Egnyte’s infringement of the ’751 Patent, Plaintiff Realtime

 is entitled to monetary damages in an amount adequate to compensate for Egnyte’s

 infringement, but in no event less than a reasonable royalty for the use made of the

 invention by Egnyte, together with interest and costs as fixed by the Court.

                                 COUNT III
                    INFRINGEMENT OF U.S. PATENT NO. 8,717,203

           39.   Plaintiff realleges and incorporates by reference paragraphs 1-38 above, as

 if fully set forth herein.

           40.   Plaintiff Realtime is the owner by assignment of United States Patent No.

 8,717,203 (“the ’203 Patent”) entitled “Data compression systems and methods.” The ’203

 Patent was duly and legally issued by the United States Patent and Trademark Office on

 May 6, 2014. A true and correct copy of the ’203 Patent is included as Exhibit C.

           41.   On information and belief, Egnyte has offered for sale, sold and/or imported

 into the United States Egnyte products and services that infringe the ’203 Patent, and



                                              16
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 17 of 31 PageID #: 17




 continues to do so. By way of illustrative example, these infringing products and services

 include, without limitation, Egnyte’s cloud storage solutions, including, without limitation,

 HybridCloud, Egnyte’s POP centers, Egnyte’s cloud file-server solutions for ReadyNAS

 Pro and AMAG, and the system hardware on which they operate, and all versions and

 variations thereof since the issuance of the ’203 Patent (the “Accused Instrumentalities”).

        42.     On information and belief, Egnyte has directly infringed and continues to

 infringe the ’203 Patent, for example, through its own use and testing of the Accused

 Instrumentalities, which in the ordinary course of their operation form a system, claimed

 by Claim 14 of the ’203 Patent, for decompressing one or more compressed data blocks

 included in one or more data packets using a data decompression engine, the one or more

 data packets being transmitted in sequence from a source that is internal or external to the

 data decompression engine, wherein a data packet from among the one or more data

 packets comprises a header containing control information followed by one or more

 compressed data blocks of the data packet.         The claimed system includes: a data

 decompression processor configured to analyze the data packet to identify one or more

 recognizable data tokens associated with the data packet, the one or more recognizable data

 identifying a selected encoder used to compress one or more data blocks to provide the one

 or more compressed data blocks, the encoder being selected based on content of the one or

 more data blocks on which a compression algorithm was applied; one or more

 decompression decoders configured to decompress a compressed data block from among

 the one or more compressed data blocks associated with the data packet based on the one

 or more recognizable data tokens; wherein: the one or more decompression decoders are

 further configured to decompress the compressed data block utilizing content dependent




                                              17
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 18 of 31 PageID #: 18




 data decompression to provide a first decompressed data block when the one or more

 recognizable data tokens indicate that the data block was encoded utilizing content

 dependent data compression; and the one or more decompression decoders are further

 configured to decompress the compressed data block utilizing content independent data

 decompression to provide a second decompressed data block when the one or more

 recognizable data tokens indicate that the data block was encoded utilizing content

 independent data compression; and an output interface, coupled to the data decompression

 engine, configured to output a decompressed data packet including the first or the second

 decompressed data block.       Upon information and belief, Egnyte uses the Accused

 Instrumentalities, which are infringing systems, for its own internal non-testing business

 purposes, while testing the Accused Instrumentalities, and while providing technical

 support and repair services for the Accused Instrumentalities to Egnyte’s customers.

        43.     On information and belief, Egnyte has had knowledge of the ’203 Patent

 since at least the filing of the original Complaint in Realtime Data v. Egnyte, Inc., Case No.

 17-1750-CFC on December 5, 2017 or shortly thereafter, and on information and belief,

 Egnyte knew of the ’203 Patent and knew of its infringement, including by way of the

 filing of that Complaint. Moreover, based on a stipulation filed in that case (D.I. 50) this

 action is “afforded for the purposes of damages” a filing date of December 5, 2017.

        44.     Upon information and belief, Egnyte’s affirmative acts of making, using,

 and selling the Accused Instrumentalities, and providing implementation services and

 technical support to users of the Accused Instrumentalities, have induced and continue to

 induce users of the Accused Instrumentalities to use them in their normal and customary

 way to infringe Claim 14 of the ’203 Patent by making or using a system for decompressing,




                                              18
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 19 of 31 PageID #: 19




 one or more compressed data blocks included in one or more data packets using a data

 decompression engine, the one or more data packets being transmitted in sequence from a

 source that is internal or external to the data decompression engine, wherein a data packet

 from among the one or more data packets comprises a header containing control

 information followed by one or more compressed data blocks of the data packet the system

 claimed by Claim 14 of the ’203 Patent, including: a data decompression processor

 configured to analyze the data packet to identify one or more recognizable data tokens

 associated with the data packet, the one or more recognizable data identifying a selected

 encoder used to compress one or more data blocks to provide the one or more compressed

 data blocks, the encoder being selected based on content of the one or more data blocks on

 which a compression algorithm was applied; one or more decompression decoders

 configured to decompress a compressed data block from among the one or more

 compressed data blocks associated with the data packet based on the one or more

 recognizable data tokens; wherein: the one or more decompression decoders are further

 configured to decompress the compressed data block utilizing content dependent data

 decompression to provide a first decompressed data block when the one or more

 recognizable data tokens indicate that the data block was encoded utilizing content

 dependent data compression; and the one or more decompression decoders are further

 configured to decompress the compressed data block utilizing content independent data

 decompression to provide a second decompressed data block when the one or more

 recognizable data tokens indicate that the data block was encoded utilizing content

 independent data compression; and an output interface, coupled to the data decompression

 engine, configured to output a decompressed data packet including the first or the second




                                             19
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 20 of 31 PageID #: 20




 decompressed data block. For example, Egnyte explains to customers the benefits of using

 the Accused Instrumentalities: “These centers offer the latest network technologies (i.e.,

 compression and network deduplication) to circumvent network bandwidth constraints and

 enhance the transfer speeds for this branch office location.”                   See, e.g.,

 https://www.egnyte.com/global-network-acceleration.html. For similar reasons, Egnyte

 also induces its customers to use the Accused Instrumentalities to infringe other claims of

 the ’203 Patent. Egnyte specifically intended and was aware that these normal and

 customary activities would infringe the ’203 Patent. Egnyte performed the acts that

 constitute induced infringement, and would induce actual infringement, with the

 knowledge of the ’203 Patent and with the knowledge, or willful blindness to the

 probability, that the induced acts would constitute infringement. On information and belief,

 Egnyte engaged in such inducement to promote the sales of the Accused Instrumentalities.

 Accordingly, Egnyte has induced and continues to induce users of the accused products to

 use the accused products in their ordinary and customary way to infringe the ’203 Patent,

 knowing that such use constitutes infringement of the ’203 Patent.

        45.     The Accused Instrumentalities form a system for decompressing one or

 more compressed data blocks included in one or more data packets using a data

 decompression engine, the one or more data packets being transmitted in sequence from a

 source that is internal or external to the data decompression engine.        The Accused

 Instrumentalities utilize multiple formats of compression to compress data. See, e.g.,

 https://www.egnyte.com/global-network-acceleration.html (“These centers offer the latest

 network technologies (i.e., compression and network deduplication) to circumvent network

 bandwidth constraints and enhance the transfer speeds for this branch office location.”);




                                             20
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 21 of 31 PageID #: 21




 https://www.egnyte.com/blog/2012/05/egnyte-in-the-news-netgear-readydata-unified-

 storage-aimed-at-smbs/ (“The family offers a healthy array of features including thin

 provisioning, compression and deduplication of block (storage area network, or SAN) and

 file (network-attached storage, or NAS) data, while also allowing users to leverage thin

 provisioning in virtual environments, replicate files and databases to off-site locations and

 recover         data       with          unlimited        point-in-time        snapshots.”);

 https://www.egnyte.com/blog/2011/04/egnyte-in-news-3/         (“AMAG      stores   about   6

 terabytes of data in the Egnyte cloud, which, after compression and data deduplication,

 amounts to about 2.5 TB of S3 storage”). To recover data from backup, the Accused

 Instrumentalities decompress the data.

           46.   The data packets from among the one or more data packets in the Accused

 Instrumentalities include a header containing control information followed by one or more

 compressed data blocks of the data packet. The header containing control information

 contains information used to determine which compression format was used to compress

 the data. See, e.g., https://www.egnyte.com/global-network-acceleration.html (“These

 centers offer the latest network technologies (i.e., compression and network deduplication)

 to circumvent network bandwidth constraints and enhance the transfer speeds for this

 branch office location.”); https://www.egnyte.com/blog/2012/05/egnyte-in-the-news-

 netgear-readydata-unified-storage-aimed-at-smbs/ (“The family offers a healthy array of

 features including thin provisioning, compression and deduplication of block (storage area

 network, or SAN) and file (network-attached storage, or NAS) data, while also allowing

 users to leverage thin provisioning in virtual environments, replicate files and databases to

 off-site locations and recover data with unlimited point-in-time snapshots.”);




                                              21
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 22 of 31 PageID #: 22




 https://www.egnyte.com/blog/2011/04/egnyte-in-news-3/         (“AMAG        stores     about   6

 terabytes of data in the Egnyte cloud, which, after compression and data deduplication,

 amounts to about 2.5 TB of S3 storage”).

           47.   The Accused Instrumentalities utilize multiple formats of compression to

 compress data for backup.           See, e.g., https://www.egnyte.com/global-network-

 acceleration.html (“These centers offer the latest network technologies (i.e., compression

 and network deduplication) to circumvent network bandwidth constraints and enhance the

 transfer        speeds        for        this        branch        office            location.”);

 https://www.egnyte.com/blog/2012/05/egnyte-in-the-news-netgear-readydata-unified-

 storage-aimed-at-smbs/ (“The family offers a healthy array of features including thin

 provisioning, compression and deduplication of block (storage area network, or SAN) and

 file (network-attached storage, or NAS) data, while also allowing users to leverage thin

 provisioning in virtual environments, replicate files and databases to off-site locations and

 recover         data       with         unlimited         point-in-time         snapshots.”);

 https://www.egnyte.com/blog/2011/04/egnyte-in-news-3/         (“AMAG        stores     about   6

 terabytes of data in the Egnyte cloud, which, after compression and data deduplication,

 amounts to about 2.5 TB of S3 storage”).

           48.   To decompress the data, the Accused Instrumentalities include one or more

 decompression decoders configured to decompress a compressed data block from among

 the one or more compressed data blocks associated with the data packet based on the one

 or more recognizable data tokens. See, e.g., https://www.egnyte.com/global-network-

 acceleration.html (“These centers offer the latest network technologies (i.e., compression

 and network deduplication) to circumvent network bandwidth constraints and enhance the




                                                 22
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 23 of 31 PageID #: 23




 transfer        speeds        for        this        branch        office            location.”);

 https://www.egnyte.com/blog/2012/05/egnyte-in-the-news-netgear-readydata-unified-

 storage-aimed-at-smbs/ (“The family offers a healthy array of features including thin

 provisioning, compression and deduplication of block (storage area network, or SAN) and

 file (network-attached storage, or NAS) data, while also allowing users to leverage thin

 provisioning in virtual environments, replicate files and databases to off-site locations and

 recover         data       with         unlimited         point-in-time         snapshots.”);

 https://www.egnyte.com/blog/2011/04/egnyte-in-news-3/         (“AMAG        stores     about   6

 terabytes of data in the Egnyte cloud, which, after compression and data deduplication,

 amounts to about 2.5 TB of S3 storage”).

           49.   One of the compression formats in the Accused Instrumentalities is content

 dependent data decompression.         See, e.g., https://www.egnyte.com/global-network-

 acceleration.html (“These centers offer the latest network technologies (i.e., …

 deduplication) to circumvent network bandwidth constraints and enhance the transfer

 speeds for this branch office location.”); https://www.egnyte.com/blog/2012/05/egnyte-in-

 the-news-netgear-readydata-unified-storage-aimed-at-smbs/ (“The family offers a healthy

 array of features including … deduplication of block (storage area network, or SAN) and

 file (network-attached storage, or NAS) data, while also allowing users to leverage thin

 provisioning in virtual environments, replicate files and databases to off-site locations and

 recover         data       with         unlimited         point-in-time         snapshots.”);

 https://www.egnyte.com/blog/2011/04/egnyte-in-news-3/         (“AMAG        stores     about   6

 terabytes of data in the Egnyte cloud, which, after … data deduplication, amounts to about

 2.5 TB of S3 storage”). The one or more decompression decoders in the Accused




                                                 23
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 24 of 31 PageID #: 24




 Instrumentalities are further configured to decompress the compressed data block utilizing

 content dependent data decompression to provide a first decompressed data block when

 the one or more recognizable data tokens indicate that the data block was encoded utilizing

 content dependent data compression.

         50.     One of the compression formats in the Accused Instrumentalities is content

 independent data decompression.       See, e.g., https://www.egnyte.com/global-network-

 acceleration.html (“These centers offer the latest network technologies (i.e., compression

 …”);          https://www.egnyte.com/blog/2012/05/egnyte-in-the-news-netgear-readydata-

 unified-storage-aimed-at-smbs/ (“The family offers a healthy array of features including

 …      compression    …    .”);   https://www.egnyte.com/blog/2011/04/egnyte-in-news-3/

 (“AMAG stores about 6 terabytes of data in the Egnyte cloud, which, after compression

 and data deduplication, amounts to about 2.5 TB of S3 storage”). The one or more

 decompression decoders in the Accused Instrumentalities are further configured to

 decompress the compressed data block utilizing content independent data decompression

 to provide a second decompressed data block when the one or more recognizable data

 tokens indicate that the data block was encoded utilizing content independent data

 compression.

         51.     The Accused Instrumentalities include an output interface, coupled to the

 data decompression engine, configured to output a decompressed data packet including the

 first or the second decompressed data block. For example, the Accused Instrumentalities

 include interfaces for LAN and WAN connections, such as Ethernet ports. See, e.g.,

 https://www.egnyte.com/blog/2012/05/egnyte-in-the-news-netgear-readydata-unified-

 storage-aimed-at-smbs/. Furthermore, the Accused Instrumentalities have memory, such




                                             24
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 25 of 31 PageID #: 25




 as volatile memory, into which decompressed data can be written. On information and

 belief, all of the Accused Instrumentalities have network connections that provide an output

 interface, coupled to the data decompression engine, configured to output a decompressed

 data packet including the first or the second decompressed data block.

           52.   On information and belief, Egnyte also infringes, directly and through

 induced infringement, and continues to infringe other claims of the ’203 Patent, for similar

 reasons as explained above with respect to Claim 14 of the ’203 Patent.

           53.   On information and belief, use of the Accused Instrumentalities in their

 ordinary and customary fashion results in infringement of the methods claimed by the ’203

 Patent.

           54.   By making, using, offering for sale, selling and/or importing into the United

 States the Accused Instrumentalities, and touting the benefits of using the Accused

 Instrumentalities’ compression features, Egnyte has injured Realtime and is liable to

 Realtime for infringement of the ’203 Patent pursuant to 35 U.S.C. § 271.

           55.   As a result of Egnyte’s infringement of the ’203 Patent, Plaintiff Realtime

 is entitled to monetary damages in an amount adequate to compensate for Egnyte’s

 infringement, but in no event less than a reasonable royalty for the use made of the

 invention by Egnyte, together with interest and costs as fixed by the Court.

                                COUNT IV
                   INFRINGEMENT OF U.S. PATENT NO. 9,116,908

           56.   Plaintiff Realtime realleges and incorporates by reference paragraphs 1-55

 above, as if fully set forth herein.

           57.   Plaintiff Realtime is the owner by assignment of United States Patent No.

 9,116,908 (“the ’908 Patent”) entitled “System and methods for accelerated data storage



                                              25
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 26 of 31 PageID #: 26




 and retrieval.” The ’908 Patent was duly and legally issued by the United States Patent

 and Trademark Office on August 25, 2015, and Claims 1, 2, 4-6, 9, 11, 21, 22, 24, and 25

 of the ’908 Patent confirmed as patentable in a Final Written Decision of the Patent Trial

 and Appeal Board on October 31, 2017. A true and correct copy of the ’908 Patent is

 included as Exhibit D.

        58.     On information and belief, Egnyte has offered for sale, sold and/or imported

 into the United States Egnyte products and services that infringe the ’908 Patent, and

 continues to do so. By way of illustrative example, these infringing products and services

 include, without limitation, Egnyte’s cloud storage solutions, including, without limitation,

 HybridCloud, Egnyte’s POP centers, Egnyte’s cloud file-server solutions for ReadyNAS

 Pro and AMAG, and the system hardware on which they operate, and all versions and

 variations thereof since the issuance of the ’908 Patent (the “Accused Instrumentality”).

        59.     On information and belief, Egnyte has directly infringed and continues to

 infringe the ’908 Patent, for example, through its own use and testing of the Accused

 Instrumentality, which constitutes a system comprising: a memory device; and a data

 accelerator configured to compress: (i) a first data block with a first compression technique

 to provide a first compressed data block; and (ii) a second data block with a second

 compression technique, different from the first compression technique, to provide a second

 compressed data block; wherein the compressed first and second data blocks are stored on

 the memory device, and the compression and storage occurs faster than the first and second

 data blocks are able to be stored on the memory device in uncompressed form. Upon

 information and belief, Egnyte uses the Accused Instrumentality, an infringing system, for

 its own internal non-testing business purposes, while testing the Accused Instrumentality,




                                              26
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 27 of 31 PageID #: 27




 and while providing technical support and repair services for the Accused Instrumentality

 to Egnyte’s customers.

           60.   On information and belief, use of the Accused Instrumentality in its

 ordinary and customary fashion results in infringement of the systems claimed by the ’908

 Patent.

           61.   On information and belief, Egnyte has had knowledge of the ’908 Patent

 since at least the filing of the original Complaint in Realtime Data v. Egnyte, Inc., Case No.

 17-1750-CFC on December 5, 2017 or shortly thereafter, and on information and belief,

 Egnyte knew of the ’908 Patent and knew of its infringement, including by way of the

 filing of that Complaint. Moreover, based on a stipulation filed in that case (D.I. 50) this

 action is “afforded for the purposes of damages” a filing date of December 5, 2017.

           62.   Upon information and belief, Egnyte’s affirmative acts of making, using,

 and selling the Accused Instrumentalities, and providing implementation services and

 technical support to users of the Accused Instrumentalities, have induced and continue to

 induce users of the Accused Instrumentalities to use them in their normal and customary

 way to infringe Claim 1 of the ’908 Patent by making or using a system comprising: a

 memory device; and a data accelerator configured to compress: (i) a first data block with a

 first compression technique to provide a first compressed data block; and (ii) a second data

 block with a second compression technique, different from the first compression technique,

 to provide a second compressed data block; wherein the compressed first and second data

 blocks are stored on the memory device, and the compression and storage occurs faster

 than the first and second data blocks are able to be stored on the memory device in

 uncompressed form. For example, Egnyte explains to customers the benefits of using the




                                              27
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 28 of 31 PageID #: 28




 Accused Instrumentalities: “These centers offer the latest network technologies (i.e.,

 compression and network deduplication) to circumvent network bandwidth constraints and

 enhance the transfer speeds for this branch office location.”                         See, e.g.,

 https://www.egnyte.com/global-network-acceleration.html. For similar reasons, Egnyte

 also induces its customers to use the Accused Instrumentalities to infringe other claims of

 the ’908 Patent. Egnyte specifically intended and was aware that these normal and

 customary activities would infringe the ’908 Patent. Egnyte performed the acts that

 constitute induced infringement, and would induce actual infringement, with the

 knowledge of the ’908 Patent and with the knowledge, or willful blindness to the

 probability, that the induced acts would constitute infringement. On information and belief,

 Egnyte engaged in such inducement to promote the sales of the Accused Instrumentalities.

 Accordingly, Egnyte has induced and continues to induce users of the accused products to

 use the accused products in their ordinary and customary way to infringe the ’908 Patent,

 knowing that such use constitutes infringement of the ’908 Patent.

        63.     The Accused Instrumentality evidently includes a memory device and a data

 accelerator configured to compress: (i) a first data block with a first compression technique

 to provide a first compressed data block; and (ii) a second data block with a second

 compression technique, different from the first compression technique, to provide a second

 compressed     data     block.         See,    e.g.,      https://www.egnyte.com/global-network-

 acceleration.html (“These centers offer the latest network technologies (i.e., compression

 and network deduplication) to circumvent network bandwidth constraints and enhance the

 transfer       speeds            for          this          branch       office      location.”);

 https://www.egnyte.com/blog/2012/05/egnyte-in-the-news-netgear-readydata-unified-




                                                      28
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 29 of 31 PageID #: 29




 storage-aimed-at-smbs/ (“The family offers a healthy array of features including thin

 provisioning, compression and deduplication of block (storage area network, or SAN) and

 file (network-attached storage, or NAS) data, while also allowing users to leverage thin

 provisioning in virtual environments, replicate files and databases to off-site locations and

 recover         data        with        unlimited         point-in-time        snapshots.”);

 https://www.egnyte.com/blog/2011/04/egnyte-in-news-3/         (“AMAG      stores   about   6

 terabytes of data in the Egnyte cloud, which, after compression and data deduplication,

 amounts to about 2.5 TB of S3 storage”). For example, the Accused Instrumentalities also

 use one or more memory devices, including storage media for cloud storage.

           64.   The Accused Instrumentality stores the compressed first and second data

 blocks on the memory device. For example, the Accused Instrumentalities have storage

 media at remote storage facilities controlled by data servers. Also, compressed data blocks

 are stored temporarily in volatile memory when they are created. The compression and

 storage occurs faster than the first and second data blocks are able to be stored on the

 memory device in uncompressed form. Due to the data reduction and acceleration features

 of the specific compression algorithms used, the time of the compressing the data block

 and the storing the compressed data block is less than the time of storing the data block in

 uncompressed form. See, e.g., https://www.egnyte.com/global-network-acceleration.html

 (“These centers offer the latest network technologies (i.e., compression and network

 deduplication) to circumvent network bandwidth constraints and enhance the transfer

 speeds for this branch office location.”).

           65.   On information and belief, Egnyte also infringes, directly and through

 induced infringement, and continues to infringe other claims of the ’908 Patent, for similar




                                              29
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 30 of 31 PageID #: 30




 reasons as explained above with respect to Claim 1 of the ’908 Patent.

        66.     By making, using, offering for sale, selling and/or importing into the United

 States the Accused Instrumentalities, and touting the benefits of using the Accused

 Instrumentalities’ compression features, Egnyte has injured Realtime and is liable to

 Realtime for infringement of the ’908 Patent pursuant to 35 U.S.C. § 271.

        67.     As a result of Egnyte’s infringement of the ’908 Patent, Plaintiff Realtime

 is entitled to monetary damages in an amount adequate to compensate for Egnyte’s

 infringement, but in no event less than a reasonable royalty for the use made of the

 invention by Egnyte, together with interest and costs as fixed by the Court.

                                 PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Realtime respectfully requests that this Court enter:

        a.      A judgment in favor of Plaintiff that Egnyte has infringed, either literally

 and/or under the doctrine of equivalents, the ’728 Patent, the ’751 Patent, the ’203 Patent,

 and the ’908 Patent;

        b.      A permanent injunction prohibiting Egnyte from further acts of

 infringement of the ’728 Patent, the ’751 Patent, the ’203 Patent, and the ’908 Patent;

        c.      A judgment and order requiring Egnyte to pay Plaintiff its damages, costs,

 expenses, and prejudgment and post-judgment interest for its infringement of the ’728

 Patent, the ’751 Patent, the ’203 Patent, and the ’908 Patent for the period of time in

 accordance with the parties’ prior stipulation; and

        d.      A judgment and order requiring Egnyte to provide an accounting and to pay

 supplemental damages to Realtime, including without limitation, prejudgment and post-

 judgment interest;




                                             30
Case 1:20-cv-01498-CFC Document 1 Filed 11/05/20 Page 31 of 31 PageID #: 31




         e.      A judgment and order finding that this is an exceptional case within the

 meaning of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees against

 Defendants; and

         f.      Any and all other relief as the Court may deem appropriate and just under

 the circumstances.

                               DEMAND FOR JURY TRIAL

         Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by

 jury of any issues so triable by right.


  Dated: November 5, 2020                       BAYARD, P.A.

  OF COUNSEL                                     /s/ Stephen B. Brauerman
                                                Stephen B. Brauerman (No. 4952)
  Marc A. Fenster (CA SBN 181067)               600 N. King Street, Suite 400
  Reza Mirzaie (CA SBN 246953)                  Wilmington, DE 19801
  Paul A. Kroeger (CA SBN 229074)               Phone: (302) 655-5000
  RUSS AUGUST & KABAT                           sbrauerman@bayardlaw.com
  12424 Wilshire Boulevard, 12th Floor
  Los Angeles, CA 90025
  (310) 826-7474                                Attorneys for Plaintiff Realtime Data LLC
  mfenster@raklaw.com                           d/b/a IXO
  rmirzaie@raklaw.com
  pkroeger@raklaw.com




                                              31
